Citation Nr: 9906586	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  92-11 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $530, 
to include the issue of whether the overpayment was due 
solely to administrative error on the part of the Department 
of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from May 1953 to April 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1991 decision of the Committee on Waivers 
and Compromises (Committee) of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claim seeking waiver of recovery of an overpayment of 
improved pension benefits.  

The case was previously before the Board in May 1994 and 
April 1996 when it was remanded for further development, to 
include adjudication of the issue of whether the overpayment 
was due solely to administrative error on the part of VA.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for waiver of recovery of 
the overpayment has been obtained by the RO.

2.  The veteran has been in receipt of improved pension 
benefits, effective since September 1988.

3.  Received in October 1989 was the veteran's Eligibility 
Verification Report (EVR) reflecting monthly income of 
$395.25, in benefits from the Social Security Administration 
(SSA).  

4.  Received in December 1990 was the veteran's EVR 
reflecting monthly income of $450.00, in benefits from the 
SSA.

5.  In January 1991 the veteran was asked to provide 
verification of his income, to include all changes in the 
level of income over the reporting period reflected in his 
December 1990 EVR.  

6.  Received from the veteran in January 1991 was a Form SSA-
1099, Social Security Benefit Statement, indicating total 
benefits of $5,379.20 for 1990, which reflected an increase, 
prior to December 1990, in the amount of income from SSA 
benefits as reported by the veteran in his October 1989 EVR. 

7.  In June 1991 the veteran was notified by the RO of 
reductions in his improved pension benefits effective October 
1989, based on unreported Social Security benefits in excess 
of the amount indicated on his October 1989 EVR; the 
reductions created an overpayment calculated by the RO in the 
amount of $530.

8.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran.

9.  The veteran was solely at fault for the creation of the 
overpayment, because he failed to promptly report the full 
amount of his income from Social Security benefits to VA.  

10.  VA was not solely at fault in the creation of the 
overpayment, inasmuch as the RO relied on income information 
reported by the veteran himself and promptly amended the rate 
of pension benefits upon learning of increased countable 
income attributable to the veteran.  

11.  Recovery of the overpayment of improved pension benefits 
would tend to deprive the veteran and his family of the 
ability to provide for life's basic necessities, thereby 
defeating the purpose of the benefit.  

12.  Failure to recover the overpayment would not result in 
unjust enrichment of the veteran.  

13.  It has not been alleged nor shown that reliance on the 
appellant's pension benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

The overpayment was not the result of an erroneous award 
based solely on administrative error; recovery of the 
overpayment would not be against equity and good conscience. 
38 U.S.C.A. §§ 5107, 5112, 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965, 3.500, 3.501 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

A veteran who served in the active military service for 90 
days or more during a period of war, who is permanently and 
totally disabled from non- service-connected disability not 
the result of the veteran's own willful misconduct, is 
entitled to pension payable at the rate established by law, 
reduced by the veteran's countable annual income from all 
sources, including Social Security benefits.  38 U.S.C.A. 
§ 1521(a), (c), and (j) (West 1991); 38 C.F.R. § 3.271 
(1998).  

The veteran has been in receipt of improved pension benefits, 
effective since September 1988.  In his application for 
pension in October 1988 the veteran reported monthly income 
of $383 in benefits from the SSA.  In May 1989 pension 
benefits were awarded based upon the income reported.  At 
that time, and on subsequent occasions, the veteran was 
advised that the amount of pension awarded to him was 
determined by his countable family income, and he was 
notified of his obligation to immediately report any increase 
in income to VA.  The veteran was also required to submit an 
annual Eligibility Verification Report (EVR) reflecting 
income, assets, and expenses.  Received in October 1989 was 
the veteran's EVR reflecting his reported monthly income, 
other than VA pension, of $395.25, in benefits from the SSA.  
The EVR received in December 1990 indicated that his monthly 
income from SSA benefits was $450.00.  In January 1991 the RO 
asked the veteran to provide verification of his income, to 
include all changes in the level of income during the 
reporting period reflected in his last EVR.  In response, the 
veteran forwarded to VA a Form SSA-1099, Social Security 
Benefit Statement, indicating he had received benefits 
totaling $5,379.20 in 1990.  That figure reflected an 
increase, prior to December 1990, in the level of monthly 
Social Security income compared to the level reported by the 
veteran in his October 1989 EVR.  

In June 1991 the veteran was notified by the RO of 
retroactive reductions in his improved pension benefits 
effective October 1989, based on the evidence that during the 
pertinent period he had been in receipt of Social Security 
benefits in excess of the amount reported on his October 1989 
EVR, but had not reported any increase until December 1990.  
The retroactive adjustments resulted in an overpayment 
calculated by the RO in the amount of $530.  In July 1991 the 
veteran requested waiver of the overpayment which was denied 
by the Committee on Waivers and Compromises (Committee) in 
September 1991.  The decision of the Committee reflects their 
determinations that there was no evidence of fraud, 
misrepresentation, or bad faith, and that the overpayment was 
solely the fault of the veteran, who had received excessive 
benefits based on his inaccurate report of income.  It was 
also found that there was no evidence that recovery of the 
debt would not create financial hardship or defeat the 
purpose of the benefit.

Pursuant to 38 U.S.C.A. § 5302(a), a finding of fraud, 
misrepresentation, or bad faith will preclude a grant of 
waiver of recovery of an overpayment.  Inasmuch as the 
Committee has determined that the appellant is free of fraud, 
misrepresentation, or bad faith, the current review is 
limited to the issue of whether the evidence establishes that 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The Board finds, after reviewing the facts and circumstances 
of this case, that there is no indication of fraud, 
misrepresentation or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
he may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation or bad faith. See 38 C.F.R. § 1.965(b) 
(1998).

The equity and good conscience standard means arriving at a 
fair decision between the obligor and the Government.  In 
making this decision, consideration is given to the following 
elements which are not intended to be all inclusive: 

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  38 
C.F.R. § 1.965(a).

The record in this case indicates that the overpayment at 
issue resulted from the retroactive adjustment of the 
appellant's improved pension award due to additional 
countable income in SSA benefits which was previously 
unreported.  The veteran does not contest that an overpayment 
has been received.  Nor does he dispute the amount of the 
debt charged against him.  Rather, the veteran contends that 
the overpayment was created solely as a result of 
administrative error on the part of VA.  He emphasizes that 
he reported an increase in the rate of his SSA benefits in 
each of the two EVRs he submitted during the pertinent 
period. 

Although the veteran's EVRs reflect increasing amounts of 
income from SSA, the SSA income report which he provided to 
VA shows the veteran did not advise VA of his current up-to-
date income in a timely manner, as he was required to do.  If 
the veteran had promptly, and accurately reported all income, 
the RO would have been able to calculate his countable income 
and corresponding rate of benefits, correctly, thus 
preventing the creation of the overpayment at issue.

Sole administrative error, as asserted by the veteran, 
connotes that he neither had knowledge of, nor should have 
been aware of the erroneous award, and that neither the 
veteran's actions nor his failure to act must have 
contributed to payment pursuant to the erroneous award. 38 
U.S.C.A. § 5112(b)(8); 38 C.F.R. § 3.500(b)(2).  The 
effective date of reduction or discontinuance of an award, 
based solely on administrative error or error in judgment, is 
the date of the last payment of the erroneous award. 38 
U.S.C.A. § 5112(b)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) 
(1997).  Thus, if the debt was the result solely of 
administrative error, there would be no overpayment charged 
to the veteran.  In order for the Board to make such a 
determination, that the overpayment was not properly created, 
it must be established that the action of the VA was the only 
reason for the overpayment.  

The evidence indicates that the overpayment in this case was 
created because the veteran failed to promptly report the 
full amount of his Social Security benefits to the RO.  The 
veteran's failure to keep the RO appraised of his countable 
income, resulted in his receipt of excessive amounts of 
benefits to which he was not entitled.  It appears from the 
evidence, which has been described in detail above, that the 
appellant was receiving additional amounts of SSA benefits 
between October 1989 and December 1990 that were not reported 
to VA.  Due to the appellant's failure to timely and 
accurately report the amount of Social Security benefits, an 
overpayment of pension resulted.  Based on a review of the 
entire record and having considered the contentions of the 
veteran, the Board concludes that the veteran was solely at 
fault in the creation of the debt; conversely, VA bears no 
fault in the creation of the overpayment as the veteran's 
pension benefits were promptly adjusted by VA upon receipt of 
notice of the previously unreported income.  In this regard 
the Board emphasizes that it was the appellant, not VA, who 
possessed the individual knowledge of his finances.

Thus, the evidence in this case fails to support a conclusion 
that the overpayment was due solely to error on the part of 
the VA.  Inasmuch as the record shows that the disbursement 
of excessive pension benefits to the veteran was due to the 
appellant's actions in failing to keep VA appraised of his 
financial circumstances, the preponderance of the evidence is 
against the claim that the overpayment at issue arose solely 
as a result of administrative error on the part of the VA.  
The Board concludes that overpayment was not solely 
attributable to VA error, and was properly charged to the 
veteran. 38 U.S.C.A. §§ 5107, 5112 (b)(2) (West 1991); 38 
C.F.R. §§ 3.500, 3.501 (1998).  

The Board does note that the absence of any evidence that the 
veteran deliberately misled the RO with regard to the extent 
of his income weighs in his favor.  His fault was apparently 
one of negligence or tardiness, rather than deceit.

The veteran also argues that recovery of the overpayment 
would result in financial hardship.  With respect to the 
claim of undue hardship, equitable principles require that 
the Board analyze the veteran's financial status and the 
potential impact of repayment on his ability to provide 
himself and his family with the basic necessities of life, 
thereby defeating the purpose for which the benefits were 
intended.  In this inquiry the Board will rely upon the 
Financial Status Reports (FSR) received in March 1994 and 
March 1995, which indicate the veteran's monthly income was 
derived from Social Security benefits and VA pension only.  
The veteran reported total assets reflecting the combined 
value of household goods and furnishings, and a 1987 
automobile.  There is no evidence of savings.  Total monthly 
expenses, reflected reasonable amounts for necessities, to 
include food, rent, utilities, insurance, clothing and 
medical care, as well as regular payments due on consumer 
debts.  On each of the EVRs, monthly expenses exceeded income 
by at least $200.

In view of the foregoing, the Board finds it has been shown 
that financial hardship would tend to result upon recovery of 
the overpayment, and withholding some of the veteran's 
pension to repay the debt would appear to defeat the purpose 
for which the benefits are intended.  

Also for consideration is the question of whether the veteran 
would enjoy an unfair gain if waiver was granted for the 
additional benefits he received during the period at issue.  
The record does show that VA made erroneous payments of 
benefits based on incorrect income information which the 
veteran reported, and he, in turn, benefited.  However, the 
Board finds that in the circumstances of this case, to 
include the veteran's current financial status, and the 
relatively modest amount of overpayment, failure to make 
restitution of the full amount of the debt would not 
necessarily result in unjust enrichment of the veteran. 

With regard to the final element of the standard of equity 
and good practice, it has neither been alleged nor shown that 
reliance on the appellant's compensation benefits resulted in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  Moreover, while acknowledging that the 
elements addressed above are not all inclusive, there is no 
additional evidence in the record for the Board to consider 
under the equity and good conscience standard which would 
impact on this decision.

In sum, it appears that the factors to be considered in 
determining whether recovery of the overpayment would be 
against equity and good conscience support the veteran's 
claim for waiver.  The veteran was solely at fault in the 
creation of the overpayment by failing to promptly and 
accurately report increases in his income.  However, the 
fault is mitigated to a minimal degree by the absence of 
evidence of intentional deceit.  Additionally, the record 
indicates that recovery of the overpayment would tend to 
deprive the veteran of life's basic necessities, thus 
defeating the intended purpose of the benefit.  It is not 
demonstrated that waiver of the debt would result in unjust 
enrichment.  Accordingly, the Board finds that the evidence 
supporting waiver is at least in equipoise with 
countervailing evidence in this case.  It is therefore 
determined that recovery of the overpayment of improved 
pension benefits in the amount of $530 would not be contrary 
to the standard of equity and good conscience in the 
circumstances of this case, and should be granted.  


ORDER

Waiver of recovery of the overpayment of improved pension 
benefits is granted.  


		
	N. R. Robin
	Member, Board of Veterans' Appeals

 


- 10 -


- 2 -


